         Case 3:17-cv-00477-LRH-CLB Document 113 Filed 01/27/20 Page 1 of 2
     `


 1       William E. Peterson (1528)
         wpeterson@swlaw.com
 2       Wayne Klomp (10109)
         wklomp@swlaw.com
 3       SNELL & WILMER, L.L.P.
         50 West Liberty Street, Suite 510
 4       Reno, NV 89501
         Telephone: (775) 785-5440
 5       Facsimile: (775) 785-5441
 6       David J. Jordan (Utah Bar No. 1751)
         david.jordan@stoel.com
 7       Michael R. Menssen (Utah Bar No. 15424)
         michael.menssen@stoel.com
 8       STOEL RIVES LLP
         201 S. Main Street, Suite 1100
 9       Salt Lake City, UT 84111
         Telephone: (801) 328-3131
10       Facsimile: (801) 578-6999
11       Attorneys for Defendant
         Winecup Gamble, Inc.
12
                                         UNITED STATES DISTRICT COURT
13
                                             DISTRICT OF NEVADA
14
         UNION PACIFIC RAILROAD COMPANY, a                                                CLB
                                                               Case No. 3:17-cv-00477-LRH-VPC
15       Delaware Corporation,
                                                               STIPULATION AND ORDER FOR
16
                            Plaintiff,                         EXTENSION OF TIME FOR
17                                                             DEFENDANT WINECUP GAMBLE,
                v.                                             INC. TO RESPOND TO PLAINTIFF’S
18                                                             FIRST AND SECOND MOTIONS IN
         WINECUP GAMBLE, INC., a Nevada                        LIMINE
19       Corporation,
                                                               (FIRST REQUEST)
20                          Defendant.
21
                Pursuant to LR II 7-1 and LR IA 6-1, Plaintiff Union Pacific Railroad Company
22       (“Plaintiff”), by and through its undersigned counsel, and Defendant Winecup Gamble, Inc.
23       (“Defendant”), by and through its undersigned counsel, hereby stipulate and agree that Defendant

24       has an extension of time, up to and including February 28, 2020, to file its response to Plaintiff’s
         First Motion in Limine: to Exclude Meteorological Opinions of Matthew Lindon and to Appoint a
25
         Neutral Expert, and to file its response to Plaintiff’s Second Motion in Limine: to Exclude
26
         Hydrological Opinions of Matthew Lindon and to Appoint a Neutral Expert. Defendant’s
27
         responses are currently due on January 31, 2020
28
         STIPULATION AND [PROPOSED] ORDER
         FOR EXTENSION OF TIME                           -1-                Case No. 3:17-CV-00477-LRH-VPC
     Case 3:17-cv-00477-LRH-CLB Document 113 Filed 01/27/20 Page 2 of 2



 1          The parties represent this Stipulation is based on a meet and confer conference wherein
 2   the parties agreed that if either party filed a motion in limine in January, responses would be due

 3   at the end of February. The parties represent this stipulation is made in good faith and not for the
     purposes of delay. The parties have not previously applied for any extensions of time related to
 4
     the briefing schedule for motions in limine.
 5
            Accordingly, the parties request the Court order the deadline for Defendant to respond to
 6   Plaintiff’s First and Second Motions in Limine be extended to February 28, 2020.
 7
     DATED: January 27, 2020                               DATED: January 27, 2020
 8

 9   /s/ Wayne Klomp                                       /s/ Riley C. Mendoza
     David J. Jordan (Utah Bar No. 1751)                   Gary M. Elden (Admitted Pro Hac Vice)
10   Michael R. Menssen (Utah Bar No. 15424)               Riley C. Mendoza (Admitted Pro Hac Vice)
     STOEL RIVES LLP                                       SHOOK HARDY & BACON LLP
11   201 S. Main Street, Suite 1100                        111 S. Wacker Drive
     Salt Lake City, UT 84111                              Chicago, IL 60657
12
     William E. Peterson (Bar No. 1528)                    Michael R. Kealy (Bar No. 971)
13   Wayne Klomp (Bar No. 10109)                           Ashley C. Nikkel (Bar No. 12838)
     SNELL & WILMER, LLP                                   PARSONS BEHLE & LATIMER
14   50 West Liberty Street, Suite 510                     50 W. Liberty Street, Suite 750
     Reno, NV 89501                                        Reno, NV 89501
15
     Attorneys for Defendant                               Attorneys for Plaintiff
16   Winecup Gamble, Inc.                                  Union Pacific Railroad Company
17

18

19

20
                                                    ORDER
21   IT IS SO ORDERED.
     IT IS SO ORDERED.
22   DATED this 28th day of January, 2020.
23
                                                    ________________________________________
                                                    ________________________________
24                                                  UNITED STATE DISTRICT JUDGE
                                                    LARRY R. HICKS
                                                    UNITED STATES DISTRICT JUDGE
25                                                  Dated:____________________________

26

27

28
     STIPULATION AND [PROPOSED] ORDER
     FOR EXTENSION OF TIME                           -2-                 Case No. 3:17-CV-00477-LRH-VPC
